Title: Virginia Delegates to Benjamin Harrison, 1 August 1783
From: Virginia Delegates
To: Harrison, Benjamin


Sir,
Princeton Augt. 1st. 1783
Congress have directed the Superintendent of Finance to make public an order he has given to the continental Receivers in the different States, to receive the Notes issued from his Office in payment of the Army, in exchange for hard money, as that shall come to hand. This order having been known to a few only, & not to the Soldiers, & other holders of those notes, it was apprehended that it woud expose them to be speculated upon, & deprivd of the fruits of their toils & sufferings at a very low rate, to their great injury. We think it our duty to give your Excellency this information, that you may make it public if you judge it adviseable.
The discovery of the Forgers of our Paper, in N. York, will it is to be hopd, arrest that nefarious practice in this quarter of the U. S. & as there appear to be many persons concernd in similar practice in Virginia, we trust that government will use every diligence to have them tracd out, & brought to punishment. It woud appear, that the information we had receivd of the arrival of the Definitive treaty at N. York, in the Mercury frigate, tho it came from Rivington who it was conceivd must know, was premature
Nothing has yet been decided relative to the matters we laid before Congress on the part of the State
We have the honor to be, with great respect Yr. Excellency’s most Obedt. Servts.
Theok: Bland JrArthur Lee
